DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/02/2021 is acknowledged and has been accepted by the Examiner. Claims 1-17, 37-38 and 83 are pending in the application and have been examined.
Claims 1-17, 37-38 and 83 are allowable in view of the amendment and arguments filed on 11/02/2021.  All objections to the drawings and rejection of claims detailed in the Office action mailed on 09/01/2021 have been withdrawn.

Allowable Subject Matter
Claims 1-17, 37-38 and 83 are allowable.
In claims 1, 37 and 83, generating frequency encoded data of an object in the flow stream in an interrogation region to produce spatial data comprising spatially encoded frequencies across the object, and determining whether the object in the flow stream is a cell aggregate based on the spatial data, is allowable subject matter because, prior art of record taken alone or in combination, fails to disclose or render obvious such a feature for determining whether an object in a flow stream is a cell aggregate, in combination with the rest of the limitations of claims 1, 37 and 83.
Claims 2-17 and 38 are allowable because they are dependent on claim 1 or claim 37 or an intermediate claim.
Jones et al (US 2018/0059126 A1) is the closest prior art to the Applicant’s claimed invention.  However Jones et al does not teach of generating frequency encoded data of an object in the flow stream in an interrogation region to produce spatial data comprising spatially encoded frequencies across the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The IDS filed on 12/01/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The replacement drawing filed on 11/02/2021 has been accepted by the Examiner for examination purposes.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886